Citation Nr: 1725212	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  04-38 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to higher initial evaluations for schizoaffective disorder, rated as 10 percent disabling prior to April 7, 2016; as 30 percent disabling from April 7, 2016, to February 26, 2017; and as 50 percent disabling since February 27, 2017.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to October 15, 2003.

3.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected right wrist and hand disabilities.


REPRESENTATION

Veteran represented by:	William C. Herren, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to April 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2007 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was later transferred to the RO in Albuquerque, New Mexico.

In January 2011, the Veteran testified before a Veterans Law Judge (VLJ) at a Board hearing at the VA Central Office in Washington, DC.  A transcript of the proceeding has been associated with the claims file.  In October 2013, the Veteran was notified that the VLJ who conducted the January 2011 Board hearing was no longer employed by the Board, and that he may elect to have a new Board hearing.  In October 2013, the Veteran replied that he wished to have a Board hearing, but later canceled his request for a Board hearing via correspondence in May 2014.  Therefore, the Veteran's request for a new Board hearing is considered withdrawn.

These issues were previously remanded by the Board in February 2017.  The issue decided herein, entitlement to higher initial evaluations for schizoaffective disorder, was remanded because the Board found that it was intertwined with the issue of entitlement to service connection for a sleep disorder, which was remanded for additional development in February 2017, especially in light of the Board's request for a VA examination to determine whether the symptomatology associated with the Veteran's sleep disorders were distinct from and not duplicative of or overlapping his service-connected schizoaffective disorder symptomatology.  The Veteran was provided with a VA Mental Disorders examination in February 2017, at which time the VA psychologist opined that the Veteran's current sleep disturbance was merely a symptom of his schizoaffective disorder, rather than a separate or distinct condition; however, the examiner explained that it was beyond the scope of his expertise to assess the Veteran's symptoms of sleep apnea or symptoms related to his right hand numbness and inability to extend his 5th digit immediately upon waking.  As such, the Board finds that the issue of entitlement to higher initial evaluations for schizoaffective disorder can now be adjudicated.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  

The issues of entitlement to service connection for a sleep disorder and entitlement to a TDIU prior to October 15, 2003, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period on appeal, the Veteran's schizoaffective disorder resulted in constricted affect, depressed mood, anxiety, suspiciousness, chronic sleep impairment, decreased concentration, significant impairment of family and social relationships, and paranoid delusions and hallucinations which resulted in occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating of 50 percent, but no greater, for schizoaffective disorder have been met throughout the period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2016).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case as well as several supplemental statements of the case which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

The Veteran's service treatment records, VA treatment records, all identified private treatment records, and lay evidence have been obtained and associated with the claims file.  38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in January 2007, March 2015, April 2016, and February 2017.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board finds that these examinations, when viewed together, are sufficient and adequate for rating purposes.  The VA examiners reviewed the relevant treatment records and lay statements and performed psychological examinations.  Further, the examination reports provided sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303.  

As mentioned above, the Veteran testified before a VLJ at a January 2011 Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulations.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ asked the Veteran specific questions concerning his symptoms of, and treatment for, his mental health disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by his private attorney.  No pertinent evidence that might have been overlooked and that might substantiate the claim decided herein was identified by the Veteran, and nobody suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Board has thoroughly reviewed all of the evidence in the record.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discus, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

Here, the Veteran seeks entitlement to higher initial disability evaluations for his service-connected schizoaffective disorder.  Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.1.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation period for the Veteran's schizoaffective disorder goes back to the effective date of the grant for service connection for this disability, on September 11, 2003.  Under the current rating criteria, effective from November 7, 1996, the General Rating Formula for Mental Disorders, in pertinent part, provides for a 30 percent rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 50 percent disability rating is assigned for disorders that are manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is assigned for disorders that are manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for mental disorders that are productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Here, the Veteran's schizoaffective disorder symptomatology has been evaluated as 10 percent disabling prior to April 7, 2016; as 30 percent disabling from April 7, 2016, to February 27, 2017; and as 50 percent disabling since February 27, 2017.  A review of the Veteran's psychiatric treatment records from September 2003 to the present shows psychiatric symptomatology ranging from severe to mild; however, affording the benefit of the doubt to the Veteran, the Board finds that there were not periods of sustained improvement significant enough to warrant staged ratings during the appeal period.  As such, the Board finds that the Veteran's psychiatric symptomatology throughout the appeal period more nearly approximated occupational and social impairment with reduced reliability and productivity.  Therefore, a 50 percent disability rating is warranted through the period on appeal.  

A March 2005 private psychiatric evaluation diagnosed the Veteran as having schizoaffective disorder as well as posttraumatic stress disorder (PTSD), severe and chronic.  The examiner indicated that the Veteran exhibited a sad facial expression, restricted affect which was appropriate and congruent to his mood, worry, reduced psychomotor activity, despondent mood, lability, and constriction.  He was alert and oriented as to time, person, place and situation.  His memory was intact for remote, recent and immediate events.  His thought content showed some paranoid persecutory delusions and the defense mechanisms shown were isolation, projection, rationalization and undoing, multiple preoccupations regarding catastrophic thinking, and some misperceptions.  However, there were no suicidal or homicidal ideations, nor were there any death wishes.  His insight and judgment appeared to be fair.  The examiner assigned the Veteran a Global Assessment of Functioning (GAF) score of 50 over the prior year, which was indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).

In correspondence dated in December 2006, the Veteran's private psychiatrist indicated that the Veteran continued to be symptomatic and continued to be fearful of heights, having intrusive thoughts and recollections about his trauma, and a sense of foreshortened future.  He remained suspicious and distrustful of people, and remained negative and pessimistic with anxiety that tended to fluctuate.  The Veteran continued to show dysfunction and inability to perform any gainful activities.  His prognosis was still guarded due to the chronicity and intensity of his illness.  The psychiatrist also opined that the Veteran required continued medical psychiatric treatment and psychopharmacotherapy, and that the risk of injury or hazard, to himself or to others, which would arise from the performance of essential
duties of a position similar to the one from which he retired from was high.

The Veteran was provided with a VA PTSD examination in January 2007, at which time he was diagnosed as having schizoaffective disorder, depression subtype.  Upon examination, there was no impairment of thought process or communication, and no suicidal or homicidal thoughts, ideations, plans, or intent (although the examiner mentioned the Veteran being suicidal in the past).  The Veteran did exhibit paranoid delusions and hallucinations, and reported "magical thinking" in that he believed if he wanted something bad to happen to a person or dreamed of something happening to a person, then it would happen.  Reality testing was at times intact and at times not intact.  The Veteran was oriented as to person, place, and time, and there was no memory loss or impairment.  There was no obsessive or ritualistic behavior interfering with his activities, and no panic attacks or depression at the time of the examination (although the examiner conceded that the Veteran struggled with severe depressive symptoms intermittently).  The examiner assigned a GAF score of 65, indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

In correspondence dated in May 2007, the Veteran's private psychiatrist indicated that the Veteran remained under his care with diagnoses of schizoaffective disorder and PTSD.  The psychiatrist opined that because of the Veteran's psychiatric diagnoses and medications, he was incapable of sustaining a job.  The psychiatrist specified that the Veteran could not perform any gainful activities due to problems
with his cognition, memory, focusing, and concentration.  The examiner assigned the Veteran a GAF score of 45 to 50, which was indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).

In correspondence dated in November 2009, the Veteran's former spouse indicated that the Veteran was depressed on a daily basis, suffered from severe anxiety (especially when he did not take his daily dosage of anti-anxiety medication), was distrusting and suspicious of people, and suffered from mild memory loss.  She opined that the Veteran's suffered a moderate-to-severe mental impairment.  

The Veteran was provided with a VA mental disorders examination in March 2013, at which time he was diagnosed as having schizoaffective disorder.  The examination report endorsed symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was well-oriented in all spheres, with good concentration, attention, and memory.  He exhibited a full range of affect and did not appear to be in any acute distress.  His insight and judgment were fair, and his thought content was unremarkable, with no evidence of psychotic symptoms.  There were no paranoid thoughts or ideas.  His thought processes were intact, and he was not having panic attacks, homicidal ideations, or suicidal ideations.  The examiner assigned the Veteran a GAF score of 70, which was indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  The examiner opined that the Veteran's psychiatric symptomatology resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

The Veteran was provided with a VA mental disorders examination in April 2016, at which time he was diagnosed as having schizoaffective disorder, depressive type, multiple episodes in partial remission.  The examination report endorsed symptoms of anxiety, suspiciousness, chronic sleep impairment, and inability to establish and maintain effective relationships.  The Veteran was oriented as to person, time, and place.  His thought content, thought process, and psychomotor activity were all within normal limits.  The Veteran denied any hallucinations, delusions, suicidal ideation, and homicidal ideation.  His judgement and insight were deemed adequate.  The examiner opined that the Veteran's psychiatric symptomatology resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication

The Veteran was provided with his most recent VA mental disorders examination in February 2017, at which time he was diagnosed as having schizoaffective disorder, depressive type, multiple episodes in partial remission.  The examination report endorsed symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social
relationships.  The Veteran was oriented as to person, time, and place.  His thought content, thought process, and psychomotor activity were all within normal limits.  The Veteran denied any hallucinations, delusions, suicidal ideation, and homicidal ideation.  His judgement and insight were deemed adequate.  The examiner opined that the Veteran's psychiatric symptomatology resulted in occupational and social impairment with reduced reliability and productivity.  

In light of the above and affording the benefit of the doubt to the Veteran, the Board determines that the Veteran's symptoms more closely approximated a 50 percent rating throughout the period on appeal.  However, the Board determines that a rating in excess of 50 percent is not warranted as the Veteran did not have symptoms that interfered with his ability to perform routine activities or to function independently, appropriately, and effectively.  While he was unemployed and had deficiencies in family relationships, he maintained three friends from childhood and engaged in leisurely activities such as walking his dog and playing basketball.  Furthermore, he was not neglectful of personal hygiene, and did not exhibit impairment of thought processes or content of speech.  Consequently, the Board determines that a rating in excess of 50 percent is not warranted.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Board has applied the benefit of the doubt in assigning the 50 percent rating throughout the period on appeal, and as demonstrated by the above discussion, the preponderance of the evidence is against a rating in excess of 70 percent.  Therefore, a rating of 50 percent, but no greater, is granted throughout the period on appeal.


ORDER

An initial evaluation of 50 percent, but no greater, for schizoaffective disorder is granted throughout the period on appeal, subject to the regulations governing the award of monetary benefits.


REMAND

The Veteran also seeks entitlement to service connection for a sleep disorder as well as entitlement to a TDIU prior to October 15, 2003.  Unfortunately, the Board finds that these issues must be remanded for additional development before they can be adjudicated on the merits.  

In its previous February 2017 Remand, the Board directed that an adequate VA opinion be obtained with respect to the nature and etiology of the Veteran's sleep disorder(s).  Specifically, the Board noted that previous VA examination reports did not provide an opinion as to whether the Veteran's diagnosed sleep apnea had its onset in service or was otherwise related to his period of active duty service, and emphasized that the Veteran was already separately service connected for schizoaffective disorder, and that "chronic sleep impairment" had been explicitly listed as a psychiatric symptom associated with his schizoaffective disorder.  As such, the Board directed that the Veteran be provided with an appropriate VA examination to determine whether the symptomatology associated with any diagnosed sleep disorder(s) was distinct from and not duplicative of or overlapping his service-connected schizoaffective disorder symptomatology.  

Pursuant to the Board's February 2017 Remand, several VA opinions were obtained.  The Veteran was provided with a VA Sleep Apnea examination in February 2017, at which time he was diagnosed as having obstructive sleep apnea.  The examiner opined that the Veteran's obstructive sleep apnea was less likely than not incurred in or caused by an in-service injury, event, or illness.  In support of this opinion, the examiner explained that, "[Obstructive sleep apnea] does not manifest with sleep walking or numbness of the extremities, but rather by snoring and altered respiratory patterns culminating in apnea.  This veteran does suffer from conditions that clearly explain the above mentioned symptoms.  His numbness and other neurological symptoms of the upper extremities are obviously due to the ulnar neuropathy and his nightmares are related to the schizoaffective disorder."  The examiner also opined that the Veteran's obstructive sleep apnea was less likely than not proximately due to or the result of the Veteran's service-connected schizoaffective disorder.  In support of this opinion, the examiner explained that obstructive sleep apnea was caused by an obstructive process of the upper airways and was totally unrelated to any psychiatric condition, as the changes producing the symptoms were anatomical in their nature.

The Veteran was also provided with a VA Mental Disorders examination in February 2017, at which time the VA psychologist explained that, "[The] Veteran's current sleep disturbance is assessed to be a symptom of his diagnosed Schizoaffective Disorder, not a separate or distinct condition.  Per the DSM-5, a separate diagnosis of Insomnia Disorder is NOT warranted if coexisting mental disorders or medical conditions 'adequately explain the predominant complaint of insomnia.'  However, it is beyond the scope of this psychologist's practice to assess his medical symptoms of sleep apnea, sleep study, the December 1993 orthopedic evaluation or right hand numbness and an inability to extend his 5th digit immediately upon waking."

However, even after taking both of these VA opinions into consideration, the Board finds that it still remains unclear as to whether the Veteran has a sleep disorder secondary to his service-connected residuals of comminuted fracture, right wrist, with fasciotomy and degenerative joint disease, and/or partial ulnar nerve palsy of the right hand, which is separate and distinct from his diagnosed obstructive sleep apnea as well as the symptoms associated with his schizoaffective disorder.  Significantly, a October 1992 service treatment note indicated that the Veteran experienced right hand numbness and an inability to extend his 5th digit immediately upon waking (at which time he was advised to wear a wrist brace while sleeping), while a December 1993 VA orthopedic consultation note (less than one year following his April 1993 separation from service) included the Veteran's description of waking out of a sound sleep with the sensation of having an amputated arm and reliving the experience of having his arm injured in service.  In addition, the November 2009 correspondence from the Veteran's former spouse indicated that, "He has severe sleep impairment in that he does not sleep a lot of the night(s) during the week and is up watching television for long periods of time at night or working on the computer; when I tell him to go to sleep he tells me he can't because he has problems sleeping due to pain he feels in his right arm or wrist."  As such, a VA opinion should be obtained to determine whether the Veteran has a sleep disorder secondary to his service-connected residuals of comminuted fracture, right wrist, with fasciotomy and degenerative joint disease, and/or partial ulnar nerve palsy of the right hand, which is separate and distinct from his diagnosed obstructive sleep apnea as well as the symptoms associated with his schizoaffective disorder.  

With respect to the issue of entitlement to a TDIU for the period prior to October 15, 2003, the Board finds that the development requested with respect to the remanded issue of entitlement to service connection for a sleep disorder may affect the TDIU claim.  As such, the Board finds that this claim is inextricably intertwined with the issue being remanded herein.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU for the period prior to October 15, 2003, must, therefore, be deferred until the intertwined issue is either resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an appropriate VA examination to determine the likely nature and etiology of all sleep disorders diagnosed, if any, that are separate and distinct from his diagnosed obstructive sleep apnea as well as the symptoms associated with his schizoaffective disorder.  After reviewing the claims file and examining the Veteran, the examiner is asked to provide a diagnosis as to any sleep disorder found that is separate and distinct from his diagnosed obstructive sleep apnea as well as the symptoms associated with his schizoaffective disorder.  Specifically, the examiner is asked whether there is any diagnosed sleep disorder secondary to the Veteran's service-connected residuals of comminuted fracture, right wrist, with fasciotomy and degenerative joint disease, and/or partial ulnar nerve palsy of the right hand.

The examiner is then asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed sleep disorder which is separate and distinct from the Veteran's obstructive sleep apnea and service-connected schizoaffective disorder had its onset in service or is otherwise directly related to his active service (as the Veteran cited difficulty sleeping in service noted in the service treatment records).  In providing this opinion, the examiner should reference and discuss the significance, if any, of the October 1992 service treatment note which indicated that the Veteran experienced right hand numbness and an inability to extend his 5th digit immediately upon waking (at which time he was advised to wear a wrist brace while sleeping), the December 1993 VA orthopedic consultation note (less than one year following his April 1993 separation from service) in which he described waking out of a sound sleep with the sensation of having an amputated arm and reliving the experience of having his arm injured in service, and the November 2009 correspondence from the Veteran's former spouse which indicated that the Veteran had problems sleeping due to pain he felt in his right arm or wrist.

The examiner is then asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed sleep disorder which is separate and distinct from the Veteran's obstructive sleep apnea and service-connected schizoaffective disorder was caused or aggravated by his service-connected residuals of comminuted fracture, right wrist, with fasciotomy and degenerative joint disease, and/or partial ulnar nerve palsy of the right hand.  

All conclusions should be supported by an adequate rationale.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, then the examiner should clearly so state, and explain why. 

2.  Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, then the Veteran and his attorney should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


